Appellant seems of the impression that a conviction for theft can not be sustained unless the accused be seen or found in manual possession of the stolen property. The proposition is not sound. Richardson was a bachelor and lived alone. Appellant came to his house, having with him a saddle. He said he was looking for a lost horse. He looked around in the vicinity during the afternoon and came back to Richardson's house to spend the night. The saddle was there. Friends came over to the house and did not leave until about midnight. Richardson and appellant slept together in one bed in the house. Richardson's car was in the yard. The car keys were in Richardson's pants lying beside the bed. When Richardson awoke the next morning his visitor was gone, also the visitor's saddle, and also Richardson's car and car keys. These facts alone point irresistibly, — at least satisfactorily, to the accused as the thief. No sort of explanation was offered. We think the testimony sufficient.
The motion for rehearing will be overruled.
Overruled.